Exhibit 10.2 

AMENDMENT 2008-1

TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT 2008-1 (the “Amendment”), dated as of November 12, 2008, is
entered into by and between Antares Pharma, Inc., a Delaware corporation (the
“Corporation”), and Peter Sadowski, Ph.D. (“Employee”).

RECITALS

WHEREAS, the Corporation and Employee previously entered into an Employment
Agreement, dated October 13, 2006 (the “Existing Employment Agreement”);

WHEREAS, the Corporation and Employee desire to amend the Existing Employment
Agreement to comply with the requirements of section 409A of the Internal
Revenue Code of 1986, as amended and the regulations promulgated thereunder, and
to make certain other clarifying changes; and

WHEREAS, Section 6.6 of the Existing Employment Agreement provides that the
Existing Employment Agreement may be amended pursuant to a written agreement
executed by both parties.

NOW, THEREFORE, the Corporation and Employee hereby agree that, effective as of
November 12, 2008, the Existing Employment Agreement shall be amended as
follows:

 

1.

The last sentence of Section 2.2 of the Existing Employment Agreement is hereby
amended in its entirety to read as follows:

“The Discretionary Bonus shall be payable in cash, shares of common stock of the
Corporation, or in some combination thereof, as determined by the Board in its
sole discretion, and shall be paid on or after January 1, but no later than
March 15 of the fiscal year following the fiscal year for which such
Discretionary Bonus is earned.”

 

 

2.

The second paragraph of Section 3.2(a) of the Existing Employment Agreement is
hereby amended in its entirety to read as follows:

“In the event of any termination pursuant to this subsection, the Corporation
shall be obligated to pay Employee only that portion of his base salary earned,
accrued and owing, but not yet paid under Section 2.1 up to and including the
date upon which such termination becomes effective, in addition to reimbursing
Employee for any expenses incurred, but not yet reimbursed, in accordance with
the provisions of Section 2.5 hereof.”

 

 

3.

The first sentence of Section 3.2(b) of the Existing Employment Agreement is
hereby amended in its entirety to read as follows:

 

--------------------------------------------------------------------------------

“Termination Without Cause. Notwithstanding anything in this Agreement to the
contrary, should the Corporation terminate Employee’s employment hereunder at
any time without Cause as described above, as a condition to any such
termination, the Corporation shall (i) pay Employee that portion of his base
salary earned, accrued and owing, but not yet paid under Section 2.1 hereof, up
to and including the date upon which such termination becomes effective, (ii)
pay Employee any bonus earned under Section 2.2 hereof, but unpaid, for the
fiscal year preceding the fiscal year of Employee’s termination, (iii) reimburse
Employee for any expenses incurred, but not yet reimbursed, in accordance with
the provisions of Section 2.5 hereof, (iv) pay to Employee an amount equal to
six (6) months of base salary, in accordance with the Corporation’s established
pay polices and procedures, commencing within thirty (30) days following the
date upon which Employee’s termination of employment becomes effective and (v)
provide medical and dental coverage, at the level in effect as of the date upon
which Employee’s termination of employment becomes effective (or generally
comparable coverage), for the six (6) month period following Employee’s
termination, and, where applicable, his spouse and dependents, at the same
premium rates and cost sharing to be charged from time to time for employees
generally, as if the Employee had continued employment during such period (the
COBRA continuation coverage period shall run concurrently with the six (6) month
period that the Employee is provided with medical and dental coverage under this
subsection 3.2(b)(v)).”

 

 

4.

The first sentence of Section 3.2(c) of the Existing Employment Agreement is
hereby amended in its entirety to read as follows:

“Termination on Disability. Subject to the following, and notwithstanding
anything in this Agreement to the contrary, the Corporation may terminate
Employee’s employment hereunder upon Employee’s disability (as determined
below), subject to the requirements of applicable law; provided that in the
event the Corporation terminates Employee’s employment under this subsection due
to Employee’s disability the Corporation shall, in addition to reimbursing
Employee for any expenses incurred, but not yet reimbursed, in accordance with
the provisions of Section 2.5 hereof, be obligated to pay Employee that portion
of his salary earned, accrued and owing, but not yet paid under Section 2.1
hereof, up to and including the date upon which Employee became disabled.

 

For the purposes of this Agreement, Employee shall be deemed to be suffering
from a disability if Employee, in the reasonable judgment of the Corporation’s
Board of Directors (with Employee abstaining from any such vote if Employee is
elected to serve on the Corporation’s Board of Directors), is unable to perform
his duties, as specified in Section 1 hereof, by reason of illness or incapacity
for a period of more than 60 days in any six-month period.

”

 

 

5.

A new Section 3.2(d) is hereby added to the Existing Employment Agreement to
read as follows (and the remainder of Section 3.2 is renumbered accordingly):

 

--------------------------------------------------------------------------------

“Termination Due to Death. Subject to the following, and notwithstanding
anything in this Agreement to the contrary, upon Employee’s death this Agreement
and Employee’s employment shall immediately terminate and the Corporation shall
pay Employee’s estate (i) for any expenses incurred, but not yet reimbursed, in
accordance with the provisions of Section 2.5 hereof, (ii) that portion of
Employee’s base salary earned, accrued and owing, but not yet paid under Section
2.1 hereof, up to and including the date of Employee’s death and (iii) any bonus
earned under Section 2.2 hereof, but unpaid, for the fiscal year preceding the
fiscal year in which Employee’s death occurs.”

 

 

6.

Section 3.2(e) of the Existing Employment Agreement, as renumbered, is hereby
amended in its entirety to read as follows:

“Termination by Employee. In the event Employee terminates this Agreement, the
Corporation shall be obligated to pay Employee only that portion of his salary
earned, accrued and owing, but not yet paid under Section 2.1 hereof, up to and
including the date upon which such termination becomes effective, in addition to
reimbursing Employee for any expenses incurred, but not yet reimbursed, in
accordance with the provisions of Section 2.5 hereof, with the exception of any
automobile-related expenses.”

 

 

7.

Section 3.2(f) of the Existing Employment Agreement, as renumbered, is hereby
amended in its entirety as follows:

“Cessation Upon Non-Renewal. In the event Employee’s employment with the
Corporation ceases upon non-renewal of the Employment Term by the Employee as
provided in Section 3.1 of this Agreement, such termination shall be treated as
a termination under Section 3.2(e) and the Corporation shall only be obligated
to pay Employee in accordance with Section 3.2(e). In the event Employee’s
employment with the Corporation ceases upon non-renewal of the Employment Term
by the Corporation (provided Employee is willing and able to enter into a new
agreement) as provided in Section 3.1 of this Agreement, such termination shall
be treated as a termination under Section 3.2(b) and the Corporation shall (i)
be obligated to pay Employee in accordance with Section 3.2(b) including that
portion of his base salary and vacation earned, accrued and owing, but not yet
paid under Sections 2.1 and 2.4 hereof, up to and including the date upon which
such non-renewal becomes effective, (ii) pay Employee any bonus earned under
Section 2.2 hereof, but unpaid, for the fiscal year preceding the fiscal year in
which the Corporation’s non-renewal occurs and (iii) reimburse Employee for any
expenses incurred but not yet reimbursed in accordance with the provisions of
Section 2.5 hereof, with the exception of any automobile-related expenses.”

 

 

8.

A new Section 3.2(g) is hereby added to the Existing Employment Agreement to
read in its entirety as follows:

“Specified Employee Status. Severance payments under this Agreement are intended
to be paid within the “short-term deferral” and the “separation pay”

 

--------------------------------------------------------------------------------

exceptions under Treas. Reg. sections 1.409A-1(b)(4) and (b)(9), respectively;
provided, however, if at the time of Employee’s “separation from service”
(within the meaning of such term under section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”)) with the Corporation, the Corporation or any
affiliate has securities which are publicly-traded on an established securities
market and Employee is a “specified employee” (as defined in section 409A of the
Code) and it is necessary to postpone the commencement of any severance payments
otherwise payable pursuant to this Agreement as a result of such separation from
service to prevent any accelerated or additional tax under section 409A of the
Code, then the Corporation will postpone the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Employee) that are not otherwise exempt
from section 409A of the Code, until the first payroll date that occurs after
the date that is six (6) months following Employee’s separation from service
with the Corporation (as defined under section 409A of the Code). If Employee
dies during the postponement period prior to the payment of the postponed
amount, the amounts withheld on account of section 409A of the Code shall be
paid to the personal representative of Employee’s estate within sixty (60) days
after the date of Employee’s death.”

 

 

9.

Section 6.1 of the Existing Employment Agreement is hereby amended to update the
Corporation’s mailing address and replace Pepper Hamilton LLP with Morgan Lewis
& Bockius LLP as the entity to which a copy of all notices shall be sent so that
the Section now reads as follows:

 

“To the Corporation:

Antares Pharma, Inc.

 

250 Phillips Blvd., Suite 290

 

Ewing, NJ 08618

 

Attention: Chief Executive Officer

 

Facsimile: (609) 359-3015

 

 

with copy to:

Morgan, Lewis and Bockius LLP

 

1701 Market Street

 

Philadelphia, PA 19103

 

Attention: Amy Pocino Kelly, Esq.

 

Facsimile: (877) 432-9652”

 

 

10.

Section 6.3 of the Agreement is hereby amended in its entirety to read as
follows:

“Internal Revenue Code Section 409A. This Agreement shall be interpreted to
avoid any penalty sanctions under section 409A of the Code. If any payment or
benefit cannot be provided or made at the time specified herein without
incurring sanctions under section 409A of the Code, then such benefit or payment
shall be provided in full at the earliest time thereafter when such sanctions
will not be imposed. For purposes of section 409A of the Code, all payments to
be made upon a termination of employment under this Agreement may only be made
upon a “separation from service” (within the meaning of such term under section
409A

 

--------------------------------------------------------------------------------

of the Code), each payment made under this Agreement shall be treated as a
separate payment and the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments. In no
event shall Employee, directly or indirectly, designate the calendar year of
payment. All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Employee’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the calendar year in which the expense is incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.”

 

 

11.

In all respects not amended, the Existing Employment Agreement is hereby
ratified and confirmed.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Corporation and Employee agree to the terms of the
foregoing Amendment, effective as of the date set forth above.

ANTARES PHARMA, INC

 

 

 

By:                                                           

 

Name: Paul Wotton

 

Title:

Chief Executive Officer

 

 

EMPLOYEE

 

                                                                        

 

Peter Sadowski, Ph.D.

 

 



 

 

 